Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2020                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161238-9 & (136)(137)(142)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  GREAT LAKES CAPITAL FUND FOR                                                                        Elizabeth T. Clement
  HOUSING LIMITED PARTNERSHIP XII,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                SC: 161238-9
                                                                   COA: 349763; 349931
                                                                   Saginaw CC: 18-035570-CB
  ERWIN COMPANIES, LLC,
           Defendant-Appellee,
  and
  STACY ERWIN OAKES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 13, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motions to stay the Court of Appeals proceedings
  and to correct clerical errors are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2020
         s0428
                                                                              Clerk